     Case 3:21-cv-00394-W-AHG Document 18 Filed 06/14/21 PageID.75 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   CHRIS LANGER,                                     Case No.: 21-CV-0394 W (AHG)
10                                    Plaintiff,
                                                       ORDER GRANTING JOINT
11   v.                                                MOTION TO DISMISS WITHOUT
                                                       PREJUDICE [DOC. 17]
12   CITY CHEVROLET OF SAN
     DIEGO, DBA MISSION BAY
13
     CHEVROLET, et al.,
14                                 Defendants.
15
16         Parties have filed a joint motion to dismiss without prejudice. [Doc. 17.] Good
17   cause appearing, the Court GRANTS the joint motion. This action is dismissed
18   WITHOUT PREJUDICE. Per the terms of the joint motion, each party is to bear its
19   own fees and costs.
20
21         IT IS SO ORDERED.
22
23   Dated: June 14, 2021
24
25
26
27
28

                                                   1
                                                                             21-CV-0394 W (AHG)
